Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/25/22 has been entered and made of record. Claims 1, 5, 11 and 19 are amended. Claim 4 is cancelled. Claim 21 is new. Claims 1-3 and 5-21 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claims 1, 11 and 19 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 repeats the same limitations as its parent claim 1, which fail to further the claim scope of its parent claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508) in view of Cheng et al. (US 2020/0327308) and Lee et al. (US 2020/0210556).
As to Claim 1, Othman teaches a non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing device to: 
obtain a verification image (Othman discloses capturing images depicting a plurality of fingers of a subject in [0015]; “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154], see also [0088]);
extract a set of verification image features from the verification image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]);
process the set of verification image features and the set of enrollment image features using a convolutional neural network to determine a metric; and determine whether the verification image matches the enrollment image based on the metric (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Here, a metric can be computed to determine whether two images are closely matching. These two images can be one of verification image, the other can be enrollment image.)
Othman doesn’t explicitly disclose a convolution layer. The combination of Cheng and Lee further teaches following limitations:
extract a set of verification image features from the verification image using a set of verification complex-response layers; extract a set of enrollment image features from an enrollment image using a set of enrollment complex-response layers, wherein the set of verification complex-response layers and the set of enrollment complex-response layers are two different instances of a same complex-response layer (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]. Cheng further discloses “Some CNN processing methods may take sub-images representing different parts of greyscale images or RGB images as inputs, use a plurality of CNNs to process these inputs, and fuse feature vectors at the feature layers” in [0003]; “The feature extraction part may extract deep features based on one or more preliminary feature vectors” in [0114]; “The preliminary feature vectors may include color-based feature vectors… texture-based feature vectors… normalization-based feature vectors… gradient-based feature vectors, or the like” in [0128]. Here, the layers with the extracted feature vectors refer to complex-response layers, see also Fig 14 below:

    PNG
    media_image1.png
    511
    458
    media_image1.png
    Greyscale
.
Lee further discloses “The generating of the feature vector may include generating the feature vector by extracting features from the input data using a neural network trained to extract features from an input” in [0010]; “In an example, the neural network may be implemented as an architecture having a plurality of layers including an input image, feature maps, and an output… Based on such repeatedly performed convolution operations, results of recognition of characteristics of the input image via the neural network may be output” in [0063]; “The feature extractor 110 generates a test feature vector corresponding to the test user based on input data that is input by the test user. The feature extractor 110 generates the test feature vector by extracting at least one feature from the input data…the feature extractor 110 includes a neural network trained to extract features from a network input” in [0065]; “The comparator 120 determines a first parameter indicating a similarity between the test feature vector and an enrolled feature vector and outputs the determined first parameter… The comparator 120 includes a neural network trained to output a similarity between the enrolled feature vector and a network input” in [0066]; “In an example, the enrolled feature vector is enrolled for the user verification in advance. The enrolled feature vector may include at least one feature extracted from enrolled data that is input to enroll the enrolled user” in [0067]. Here, the enrolled feature vector and the test feature vector are the extracted feature at a same convolution layer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Cheng so that sub-neural networks with convolutional network architecture may include a feature layer configured to generate the deep feature vector (Cheng, [0007]). The motivation of further combining the invention of Lee is that each of the feature extractor and comparator may be implemented as a neural network on an appropriate hardware to perform the user verification (Lee, [0059]).

As to Claim 2, Othman in view of Cheng and Lee teaches the computer-readable medium 1, wherein the enrollment image and the verification image both comprise a human iris (Othman discloses “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154]).

As to Claim 3, Othman in view of Cheng and Lee teaches the computer-readable medium 1, wherein the enrollment image and the verification image both comprise a human face  (Othman discloses “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154]).

As to Claim 5, Othman in view of Cheng and Lee teaches the computer-readable medium 1, further comprising additional instructions that are executable by the one or more processors to process a plurality of sets of enrollment image features corresponding to a plurality of enrollment images with the set of verification image features using the convolutional neural network to determine the metric (Othman discloses “by applying the CNN with the trained similarity learning model, a feature vector for both a previously unseen verification fingerprint and an enrolled fingerprint can be obtained” in [0237]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]). See also Claim 1.)

As to Claim 6, Othman in view of Cheng and Lee teaches the computer-readable medium 1, wherein the convolutional neural network is included in a recurrent neural network (Lee discloses a RNN in [0060]), and further comprising additional instructions that are executable by the one or more processors to:
obtain a plurality of verification images; extract a plurality of sets of verification image features from the plurality of verification images (Othman, [0015, 0052, 0154]); and
process each set of verification image features with the set of enrollment image features to determine a plurality of metrics, wherein the metric that is determined in connection with processing a particular set of verification image features depends on information obtained in connection with processing one or more previous sets of verification image features  (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “the processor can be configured to calculate a metric for detection quality, and based on the metric, apply a series of detection methods until a result of high enough quality is achieved” in [0095]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Cheng discloses “In some embodiments, the method may further comprise training the neural network by performing a backpropagation operation” in [0013]; “The structure of the CNN may be similar as the one shown in FIG. 14-a. The kernels of each layer may extend through the full depth of the previous layer” in [0298].)

As to Claim 7, Othman in view of Cheng and Lee teaches the computer-readable medium 6, further comprising additional instructions that are executable by the one or more processors to determine an additional metric that indicates a likelihood that the plurality of verification images correspond to a live human being (Othman discloses determining a matching score to define a likelihood that the pair of finger images belong to the same finger in [0129, 0259]; a liveness detection method in [0136].)

As to Claim 8, Othman in view of Cheng and Lee teaches the computer-readable medium 1, wherein the convolutional neural network is included in a recurrent neural network (Lee discloses a RNN in [0060]), and further comprising additional instructions that are executable by the one or more processors to:
obtain a plurality of enrollment image features corresponding to a plurality of enrollment images (Othman, [0052, 0078]); 
extract a plurality of sets of verification image features from the plurality of verification images (Othman, [0015, 0052, 0154]); and
process each set of verification image features with the plurality of sets of enrollment image features to determine a plurality of metrics, wherein the metric that is determined in connection with processing a particular set of verification image features depends on information obtained in connection with processing one or more previous sets of verification image features (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “the processor can be configured to calculate a metric for detection quality, and based on the metric, apply a series of detection methods until a result of high enough quality is achieved” in [0095]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Cheng discloses “In some embodiments, the method may further comprise training the neural network by performing a backpropagation operation” in [0013]; “The structure of the CNN may be similar as the one shown in FIG. 14-a. The kernels of each layer may extend through the full depth of the previous layer” in [0298].)

Claim 9 is rejected based upon similar rationale as Claim 7.

Claim 11 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 12, Othman in view of Cheng and Lee teaches the computing device of claim 11, further comprising additional instructions that are executable by the one or more processors to:
receive a user request to perform an action; and perform the action in response to determining that the metric exceeds a predefined threshold value (Othman discloses “while traditionally CNNs are trained on full face images, the system can also train individual CNNs on particular regions of the face, and then combine all scores from each model” in [0259]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]; “by the processor during the matching and scoring process, a minimum number of the probe fingers to individually produce matching scores that cross a secondary threshold, as well as requiring that the combination of matching scores passes the primary matching threshold in order to determine a positive match” in [0132]; “Biometrics can be used for identification and/or authentication (also referred to as identity assertion and/or verification)” in [0003].)

As to Claim 13, Othman in view of Cheng and Lee teaches the computing device of claim 12, wherein the computing device comprises a head-mounted mixed reality device, and wherein the action comprises loading a user model corresponding to a user of the computing device (Othman discloses “devices such as laptops, tablets and smartphones operated by users” in [0043] and matching threshold in [0132]. Cheng also teaches a wearable device in [0093]. Lee further discloses a user model in Fig 1.)

As to Claim 14, Othman in view of Cheng and Lee teaches the computing device of claim 11, further comprising:
a plurality of sets of enrollment image features stored in the memory; and
additional instructions that are executable by the one or more processors to process the plurality of sets of enrollment image features with the set of verification image features using the convolutional neural network to determine the metric (Othman discloses “During enrollment, at step 325, such feature vectors
are stored in memory as a biometric identifier (e.g., template) for use in ensuring user verification steps” in [0124]. Lee further discloses processing the test feature vector and the enrolled feature vector using CNN and determining the parameter indicating a similarity between the test feature vector and an enrolled feature vector in [0063-0067].)

Claim 15 is rejected based upon similar rationale as Claim 6.
Claim 16 is rejected based upon similar rationale as Claim 7.
Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.
Claim 19 recites similar limitations as claim 1 but in a system form and a server/client system (Othman, [0043, 0048]. Therefore, the same rationale used for claim 1 is applied.

As to Claim 20, Othman in view of Cheng and Lee teaches the system of claim 19, further comprising additional instructions that are executable by the one or more processors to:
extract the set of verification image features from the verification image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]);
obtain an enrollment image; and extract the set of enrollment image features from the enrollment image (Othman, [0052, 0078]).

As to Claim 21, Othman in view of Cheng and Lee teaches the computer-readable medium 1, wherein the convolutional neural network, the set of verification complex-response layers, and the set of enrollment complex-response layers are trained by backpropagation to determine whether the verification image matches the enrollment image (Lee discloses processing the test feature vector from test complex-response layer and the enrolled feature vector from enrollment complex-response layer using CNN and determining the parameter indicating a similarity between the test feature vector and an enrolled feature vector in [0063-0067]. Cheng further discloses “” in [0013].)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Cheng, Lee and Ackerman et al. (US 2020/0143163).
Claim 10 recites similar limitations as claim 1 but in a left-eye and right eye enrollment/verification image form. Ackerman further discloses “the at least one probe image can include iris biometric data associated with left and right irises of the subject… both the left and right irises can be analyzed relative to respective left and right iris enrollment images” in [0015]; “independent (or simultaneous) matching of the left and right iris probe images can be performed to the respective first and second optimized orders” in [0023]. The motivation of the combination of Othman with the teaching of Ackerman is that both left and right irises of the subject can be analyzed relative to the corresponding left and right iris enrollment data, rather than authenticating the subject based on biometric matching of a single iris (e.g., a left iris) (Ackerman, [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman, Cheng and Lee with the teaching of Cheng and Ackerman so that both left and right irises of the subject can be analyzed relative to the corresponding left and right iris enrollment data, rather than authenticating the subject based on biometric matching of a single iris (e.g., a left iris) (Ackerman, [0063]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612